TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO. 03-12-00495-CV




 
 
W. C. and L. H., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 126th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-000261,
  The Honorable Suzanne Covington, 
JUDGE PRESIDING




 



                                                                O
  R D E R
PER CURIAM
Appellant W. C. filed his notice of appeal on July
  19, 2012.  The appellate record
  was complete August 23, 2012,
  making appellant’s brief due
  September 12, 2012.  On September 18, 2012, counsel for
  appellant filed a motion for extension of time to file his brief.
Recent amendments to the rules of judicial administration accelerate
  the final disposition of appeals from suits for termination of parental
  rights.  See Tex. R. Jud. Admin. 6.2(a), available at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf
  (providing 180 days for court’s final disposition).  The accelerated schedule requires greater
  compliance with briefing deadlines.  The
  accelerated schedule constrains this Court’s leeway in granting
  extensions.  In this instance, we will
  grant the motion and order Mr. Ramon A. Molinar to
  file appellant’s brief no later than October 9, 2012.  If the brief is not filed by that date,
  counsel may be required to show cause why he should not be held in contempt
  of court.
It is ordered on September 19, 2012.
 
Before
  Chief Justice Jones, Justices Rose and Goodwin